                                UNITED STATES DISTRICT COURT                                       JS-6
                               CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
    Case No.     CV 19-702 PSG (EMx)                                           Date   February 14, 2019
    Title        Gunter Zielke et al. v. Scott Eric Rosenstiel, et al.




    Present: The Honorable       Philip S. Gutierrez, United States District Judge
                    Wendy Hernandez                                           Not Reported
                       Deputy Clerk                                           Court Reporter
             Attorneys Present for Plaintiff(s):                    Attorneys Present for Defendant(s):
                        Not Present                                            Not Present
    Proceedings (In Chambers):          The Court REMANDS the case

      Before the Court is a motion to remand and a motion for a temporary restraining order
(“TRO”) by Plaintiffs Gunter Zielke and Prapapun Zielke (“Plaintiffs”). See Dkts. # 9
(“Remand Mot.”); # 10 (“TRO Mot.”). The Court finds the matter appropriate for decision
without oral argument. See Fed. R. Civ. P. 78; L.R. 7-15. Having reviewed the moving papers,
the Court GRANTS Plaintiffs’ motion to remand and RENDERS MOOT the motion for a
TRO.

I.          Background

       Plaintiffs brought this suit against Defendants Scott Eric Rosenstiel and Martha Stern
(“Defendants”) and in Los Angeles County Superior Court alleging quiet title, slander of title,
and fraud. Request for Judicial Notice, Dkt. # 17 (“RJN”), Ex. 1 (“FAC”).1 On April 18, 2018,
Defendants removed the case to the Central District Court of California, alleging federal
question jurisdiction. See No. CV 18-3247 R (KSx), Dkt. # 1. On September 13, 2018, Judge
Manuel L. Real remanded the case, holding that Plaintiffs had not demonstrated that this case
involves a federal question. Id., Dkt. # 27 (“First Remand Order”).

        On January 30, 2019, Plaintiffs removed the case for the second time to this Court. See
Notice of Removal, Dkt. # 1 (“NOR”). Defendant now moves to remand the case again and asks
the Court to issue a TRO to enjoin all Defendants from entering the real property that is at issue
in this case. See generally Remand Mot.; TRO Mot.

1
  The Court takes judicial notice of court records referenced in this motion to establish the fact of
filings in prior suits. See Jergens v. Ohio Dept. of Rehab. and Corr. Adult Parole Auth., 492 F.
App’x 567, 569 (6th Cir. 2012).

CV-90 (10/08)                                 CIVIL MINUTES - GENERAL                                 Page 1 of 4
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 19-702 PSG (EMx)                                     Date   February 14, 2019
 Title          Gunter Zielke et al. v. Scott Eric Rosenstiel, et al.

II.      Legal Standard

        “Federal courts are courts of limited jurisdiction, possessing only that power authorized
by Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013) (internal quotation
marks omitted). Under 28 U.S.C. § 1441, a defendant may remove a civil action from state court
to federal district court only if the federal court has subject matter jurisdiction over the case. See
City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 163 (1997) (“The propriety of removal
thus depends on whether the case originally could have been filed in federal court.”). The case
shall be remanded to state court if at any time before final judgment it appears a removing court
lacks subject matter jurisdiction. See 28 U.S.C. § 1447(c); Int’l Primate Prot. League v. Adm’rs
of Tulane Educ. Fund, 500 U.S. 72, 87 (1991). Courts strictly construe the removal statute
against removal jurisdiction. See Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582
F.3d 1083, 1087 (9th Cir. 2009); Luther v. Countrywide Home Loans Servicing, LP, 533 F.3d
1031, 1034 (9th Cir. 2008). “A defendant seeking removal has the burden to establish that
removal is proper and any doubt is resolved against removability.” Luther, 533 F.3d at 1034; see
also Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (“[A]ny doubt
about the right of removal requires resolution in favor of remand.”).

III.     Discussion

         A.      Motion to Remand

       In their Notice of Removal (“NOR”), Defendants argue that jurisdiction is proper because
(1) Plaintiffs’ rights in the subject property were conferred upon them by a 2011 judgment of
this Court; (2) Plaintiffs are seeking to enforce judgments of this Court upon Defendants; and (3)
the case “really and substantially involves a dispute or controversy respecting the validity,
construction and effect of these Judgments.” NOR 13:4–8. These are the same grounds that
Defendants cited in their first attempt to remove the case, which Judge Real rejected. See First
Remand Order at 2. For the same reasons, the Court finds that remand is warranted again.

        The 2011 judgment that Defendants refer to is the Court’s prior order in United States of
America v. Zielke, which ordered a tax sale of the subject property to satisfy Plaintiffs’ unpaid
federal income taxes. See No. 07-5767 PSG (AJWx), Dkt. # 163. The order was later vacated
after the judgment was satisfied. See id., Dkts. # 182, 188. Therefore, the United States no
longer has an interest in the subject property and there is no federal law alleged to be violated.
Nor are Plaintiffs seeking to enforce any federal court judgment. Even if they were, enforcing or
challenging a federal judgment that the court has not retained continuing jurisdiction over is


CV-90 (10/08)                                CIVIL MINUTES - GENERAL                          Page 2 of 4
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 19-702 PSG (EMx)                                     Date   February 14, 2019
 Title          Gunter Zielke et al. v. Scott Eric Rosenstiel, et al.

insufficient to create federal question jurisdiction. See Rivet v. Regions Bank of Louisiana, 522
U.S. 470, 476 (1998). Rather, Plaintiffs bring only state law claims as they seek to quiet title by
expunging a number of documents from the records of the Los Angeles County Recorder and to
obtain damages for Defendants’ fraudulent conduct in connection with the subject property. See
generally FAC.

       As there is no federal question, and Defendants have not alleged any other basis for
federal jurisdiction, the Court REMANDS the case to state court.

         B.      Motion for a Temporary Restraining Order

     Because the Court lacks jurisdiction over this case, it cannot hear Plaintiffs’ motion for a
TRO. Therefore, the motion for a TRO is RENDERD MOOT.

         C.      Sanctions

        Where a plaintiff is successful on a remand motion, the court may order the defendant to
pay plaintiff its “just costs and any actual expenses, including attorney fees, incurred as a result
of the removal.” 28 U.S.C. § 1447(c). The Supreme Court has specified that “the standard for
awarding fees should turn on the reasonableness of the removal. Absent unusual circumstances,
courts may award attorney’s fees under § 1447(c) only where the removing party lacked an
objectively reasonable basis for seeking removal.” Martin v. Franklin Capital Corp., 546 U.S.
132, 141 (2005). Granting the court discretion to award attorneys’ fees in these instances
“recognize[s] the desire to deter removals sought for the purpose of prolonging litigation and
imposing costs on the opposing party, while not undermining Congress’ basic decision to afford
defendants a right to remove as a general matter, when the statutory criteria are satisfied.” Id. at
140.

        In this case, Defendants’ meritless attempt to remove this case the second time, based on
the same reasons as argued before, supports a finding of bad faith. As there was no objectively
reasonable basis for removal, the Court AWARDS Plaintiffs attorneys’ fees and costs incurred
as a result of removal. Plaintiffs are ORDERED to file an application for attorneys’ fees and
costs with a supporting affidavit outlining an itemization and description of the work performed
by March 1, 2019. Defendants may file an opposition no later than March 8, 2019. Plaintiffs
shall not file a reply unless one is ordered. The Court will retain jurisdiction following remand
to resolve the award of attorneys’ fees and costs. Moore v. Permanente Med. Grp., Inc., 981



CV-90 (10/08)                                CIVIL MINUTES - GENERAL                          Page 3 of 4
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 19-702 PSG (EMx)                                     Date   February 14, 2019
 Title          Gunter Zielke et al. v. Scott Eric Rosenstiel, et al.

F.2d 443, 445 (9th Cir. 1992) (holding that a district court may retain jurisdiction over attorneys’
fees issue after remand).

       Lastly, the Court warns Defendants and their counsel that if they continue to make
baseless arguments before this Court (in a third notice of removal or otherwise), the Court will
consider further sanctions against them and their counsel.

IV.      Conclusion

      For the foregoing reasons, the Court GRANTS Plaintiffs’ motion to remand. The case is
REMANDED to Los Angeles Superior Court (No. BC628570). Plaintiffs are further
ORDERED no later than March 1, 2019 to file an application for attorneys’ fees and costs with
a supporting affidavit outlining an itemization and description of the work performed.
Defendants may file an opposition no later than March 8, 2019.

    Further, because the Court lacks jurisdiction over the case, Plaintiffs’ motion for a TRO is
RENDERED MOOT.

         IT IS SO ORDERED.




CV-90 (10/08)                                CIVIL MINUTES - GENERAL                          Page 4 of 4
